id office uilc cca_2009120811295915 ---------------- number release date from --------------- sent tuesday december pm to ------------------- cc --------------------- subject administrative claims limitation period for payroll reporting agent victims of fraud you have asked for our view on procedures being drafted for the internal_revenue_manual on administratively returning amounts paid_by payroll reporting agents who are defrauded specifically you ask if such an agent files a request for the return of a purported deposit of employment_taxes that it made with its own funds and as a result of the fraud of its purported new client subsequent facts reveal that the payroll was fictitious or involved fictitious employees and did not relate to any actual employment what is the appropriate period of limitations this fraud situation more closely resembles an excess payment of something other than tax these amounts were not collected from an employer or an employee but were instead a remittance out of pocket by the defrauded reporting agent they are arguably neither taxes nor amounts excessive or wrongfully collected within the meaning of sec_7422 they thus should be treated as general debts not subject_to the period of limitations under sec_6511 and as such if the parties were to file a complaint in court they would be subject_to the six-year period of limitation for general claims against the government under u s c sections and since this fraud situation more closely resembles an excess payment of something other than tax we conclude that a six year statute_of_limitations should be applied to requests for return of these funds this advice is limited to the administrative return of the funds and does not address whether the government has waived sovereign immunity if it is sued for the return of the funds -------------------------------------------------------------- ----------------------------------------------- you did not ask about interest on the returned amounts but since these excess remittances are not overpayments of tax no interest should be allowed under sec_6611 please contact me if you have any further questions
